Citation Nr: 1539839	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-47 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for atrial fibrillation until June 22, 2012, and a rating in excess of 30 percent thereafter.


WITNESSES AT HEARING ON APPEAL

The Veteran & the appellant


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1978 to February 1985 and from April 1985 to May 1989.  The Veteran died in August 2013.  In September 2013, the appellant submitted a timely claim for substitution.  The appellant was recognized by the Regional Office as an appropriate substitute appellant in May 2014.  As such, this appeal will proceed with the appellant as the properly substituted appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This matter was remanded by the Board in April 2012 and September 2014.

In November 2011, the Veteran and the appellant testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the proceeding is of record.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the evidence of record, the Board finds that remand is warranted so that this matter may be referred to the Director of the VA Compensation Service for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2015).  In that regard, the Board may not assign an extraschedular rating in the first instance, but rather must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, the evidence of record suggests that the Veteran experienced symptoms in connection with his atrial fibrillation that are not contemplated by the rating schedule, and that his symptoms resulted in interference with employment.  The Veteran and the Appellant testified that the Veteran's atrial fibrillation caused him to experience chest pains, fatigue and shortness of breath, which led to functional limitations and restricted his activity.  See Hearing Tr. at 3, 7.  The June 2012 VA examiner  found that the Veteran demonstrated symptoms of dyspnea, fatigue and angina at an activity level of  greater than 5, but not greater than 7 METs.  The examiner noted that these symptoms were due solely to his atrial fibrillation, and not another heart condition or non-cardiac medical condition, such as a pulmonary condition.  The June 2012 VA examiner also found that these symptoms impacted the Veteran's daily activities and ability to work in that he could not walk far, climb stairs or even sit because his atrial fibrillation was near constant and he could feel it with episodes.  The examiner further noted that the Veteran would get more short of breath and fatigued, and would have no energy.  See June 2012 VA Examination Report.

The rating criteria for supraventricular arrhythmias do not address the Veteran's symptoms of dyspnea, fatigue and angina during physical activity.  Instead, the rating criteria focus on the number of episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia experienced by the claimant per year.  See 38 C.F.R. § 4.104, Diagnostic Code 7010.  Thus, the Board finds that referral to the Director of the VA Compensation Service for extraschedular consideration is warranted.  

As this matter is being remanded, the appellant should be provided with another opportunity to identify any medical records that should be considered in connection with the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify any private medical records that should be considered in connection with the appeal.  Any identified records should be sought.

2.  Forward the claims file to the Director of Compensation Service for extraschedular consideration. 
 
3.  After the above development is completed, including and any other development that may be warranted based on any additional information or evidence received, readjudicate the remanded issue.  If any benefit sought on appeal remains denied, provide the appellant with an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations.  The appellant should be afforded the appropriate time to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




